EXHIBIT STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of October 28, 2008, is entered into by and between PROASSURANCE CORPORATION, a Delaware corporation (“PRA”) and PODIATRY INSURANCE COMPANY OF AMERICA, A MUTUAL COMPANY, an Illinois mutual insurance company (“PICA”).Capitalized terms used herein and not otherwise defined have the meanings set forth in Section 10.16. WITNESSETH: WHEREAS, PRA is an insurance holding company which provides, through its insurance subsidiaries, medical professional liability insurance; and WHEREAS, PICA is a mutual insurance company which provides, directly and through its subsidiaries, medical professional liability insurance to podiatric and chiropractic physicians throughout the United States; and WHEREAS, the Board of Directors of PICA has agreed to adopt a Plan of Conversion in accordance with Section 1.1 of this Agreement (as amended or supplemented from time to time, the “Plan of Conversion”), pursuant to which PICA will be converted (the “Conversion”) from a mutual insurance company to a stock insurance company pursuant to /59.1 of the Illinois Insurance Code; and WHEREAS, the Plan of Conversion will provide for and be contingent on the sale (the “Sale”) of all of the shares of common stock of PICA (the “Common Stock”) as part of the Conversion to PRA upon the terms and subject to the conditions set forth in this Agreement; and WHEREAS, the Boards of Directors of PRA and PICA have determined that it is in the best interests of their respective companies for PRA to acquire PICA through the purchase of its newly authorized Common Stock as provided for in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained in this Agreement, and intending to be legally bound by this Agreement, the parties to this Agreement agree as follows: ARTICLE 1 PLAN OF CONVERSION 1.1PICA Plan of Conversion.PICA has adopted the Plan of Conversion, substantially in the form of Exhibit A attached hereto.PICA shall file the Plan of Conversion with the Director (“Director”) of the Illinois Division of Insurance (the “Division”) in accordance with /59.1 (Conversion to a stock company) of the Illinois Insurance Code (“215 ILCS 5/59.1”).Following such filing, PICA shall take such additional actions, consistent with the terms set forth in the form of Plan of Conversion, as may be required under 215 ILCS 5/59.1 or otherwise by the Director to complete its demutualization pursuant to the provisions hereof and the Plan of Conversion.The Plan of Conversion may contain such additional terms not set forth in the form of Plan of Conversion included as Exhibit A or modifications to terms set forth in the form of the Plan of Conversion as PICA may determine; provided, however, that any such additional term or modification that modifies the (i)total cash consideration or the method for allocating such cash consideration among PICA’s current and former Members, (ii) the sale of the PICA Common Stock to PRA, (iii) amount or timing of the Conversion Credits, or (iv) the Amended and Restated Articles or the Amended and Restated Bylaws shall require the prior written consent of PRA, which consent shall not be unreasonably withheld or delayed. 1.2Approval of the Plan of Conversion.Subject to Section 7.9 hereof, the Company, in accordance with the Plan of Conversion and Applicable Law, shall submit a proposal to Eligible Members to approve the Plan of Conversion (the “Proposal”) and shall give such notice to Eligible Members containing the date, time and place for voting on the Proposal as may be required under Applicable Law (including 215 ILCS 5/59.1).Subject to Section 7.9 hereof, the Proposal shall include the determination of PICA’s Board of Directors that the Plan of Conversion does not prejudice the interests of the Members and is fair and equitable to the Members and shall include the Board of Directors’ recommendation that the Eligible Members approve the Plan of Conversion. 1.3Information Statement.PICA, with PRA’s assistance at PICA’s reasonable request, shall prepare and provide to Eligible Members, in connection with the solicitation of approval of the Plan of Conversion, an information statement relating to the Plan of Conversion and the Sale, including a copy of the Plan of Conversion (the “Information Statement”) and use commercially reasonable efforts to obtain and furnish the information required to be included by state and federal law, including 215 ILCS 5/59.1, and to obtain the approval of the Director of the Division for the Information Statement.Each of PICA and PRA agrees that the information provided and to be provided by PICA or PRA, as the case may be, specifically for use in the Information Statement shall not, with respect to the information supplied by such party (i) on the date upon which the Information Statement is mailed to Eligible Members, (ii) on the date of the public hearing before the Director in respect of the Plan of Conversion, if any or (iii) on the last date on which Eligible Members are entitled to vote on the Proposal, contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.No less than three days prior to the filing of the Information Statement with the Director of the Division, PICA shall provide PRA a draft of the Information Statement and an opportunity to comment on such draft; provided, however, that PICA shall have the right to accept or reject any such comments in its sole discretion.Each of PRA and PICA agrees to correct as promptly as practicable any such information provided by it that shall have become false or misleading in any material respect and to take all steps necessary to furnish to the Director and obtain the approval of the Director for any amendment or supplement to the Information Statement so as to correct the same and to cause the Information Statement as so corrected to be disseminated to Eligible Members to the extent required by or advisable under Applicable Law. 1.4Approval of the Change of Control.Promptly after the execution of this Agreement, PRA shall request the Director to approve the change of control of PICA and the PICA Insurance Subsidiaries (as defined in Section 4.2 hereof) as contemplated by the Plan of Conversion and this Agreement in accordance with the requirements of 215 ILCS 5/131.4 of the Illinois Insurance Code.PRA shall prepare and file with the Division a Form A and shall take such commercially reasonable actions consistent with the terms of this Agreement as may be required under 215 ILCS 5/131.4 of the Illinois Insurance Code and the regulations promulgated thereunder to obtain the Director's approval of the change of control of PICA and the PICA Insurance Subsidiaries as contemplated in the Plan of Conversion and this Agreement. 1.5Effective Time of the Plan of Conversion. The “Effective Time” of the Plan of Conversion shall be 12:01 a.m. Illinois time, on the date and time as of which all of the following steps have been completed:(i)the Plan of Conversion has been approved by the Director, (ii)the Eligible Members have approved the Plan of Conversion by the requisite vote in accordance with the Plan of Conversion, (iii)the Amended and Restated Articles of Incorporation have been duly adopted and (iv) the Effective Date Filing shall have been made by PICA. 1.6Alternative Structure.In the event that the Plan of Conversion or the transactions contemplated by this Agreement cannot be consummated in accordance with the transaction structure provided for in the Plan of Conversion and this Agreement, despite the parties’ exercise of their commercially reasonable efforts to obtain regulatory approvals and satisfy the other conditions to Closing set forth in Article 8, the parties shall discuss in good faith consummation of the acquisition of PICA by PRA using a different structure that is in compliance with Applicable Law and reasonably acceptable to both PICA and PRA and that substantially preserves for the parties the economic and other material benefits of the Plan of Conversion and the transactions contemplated by this Agreement and satisfies all other conditions to closing set forth in Article VIII hereof. ARTICLE 2 SALE AND PURCHASE 2.1Sale and Purchase of the Shares.Subject to the terms and conditions of this Agreement, at the Effective Time on the Closing Date without any action on the part of any Member or DR Former Member, in accordance with the Plan of Conversion, PICA will issue and sell all of the newly authorized shares of Common Stock (the “Shares”) to PRA, which shall constitute all of the issued and outstanding stock of PICA, and PRA will purchase the Shares from PICA. 2.2Purchase Price.The purchase price (the “Purchase Price”) to be paid by PRA for the purchase of the Shares shall be equal to $135,000,000, consisting of (i) $120,000,000in cash (the “Cash Consideration”), payable to the Eligible Members and the DR Former Members pursuant to Section3 hereof and in accordance with the Plan of Conversion and (ii) $15,000,000 payable to the Qualified Policyholders (as such term is defined in the Plan of Conversion) as Conversion Credits in accordance with the Plan of Conversion and Section 2.9 hereof.The Cash Consideration will be allocated among the Eligible Members and the DR Former Members in the manner set forth in the Plan of Conversion. 2.3Articles of Incorporation.Subject to the terms and conditions of this Agreement, at the Effective Time, the Amended and Restated Articles of PICA shall be and continue in effect until amended in accordance with Applicable Law. 2.4Bylaws.Subject to the terms and conditions of this Agreement, at the Effective Time, the Amended and Restated Bylaws of PICA shall be and continue in effect until amended in accordance with Applicable Law. 2.5Management and Officers.At the Effective Time, each of the directors of PICA and each PICA Insurance Subsidiary shall resign from their respective board of directors, and PRA as the sole stockholder of PICA or PICA, as applicable, shall elect new directors indicated on Exhibit B to serve on the board of directors of PICA and each PICA Insurance Subsidiary.At the Effective Time, the officers of PICA and each PICA Subsidiary shall continue as the officers of PICA and each PICA Subsidiary, as applicable, until their successors are elected and qualified. 2.6Advisory Committees.PRA shall offer to each Person who, as of the date of this Agreement, is a member of the Board of Directors of PICA, but is not a full-time employee of PICA or a PICA Subsidiary, a Consulting and Noncompetition Agreement (each a “Consulting Agreement”), substantially in the form set forth in Exhibit C attached hereto.Pursuant to his or her Consulting Agreement, each such Person shall be paid an initial payment of $50,000, plus a consulting fee of $250,000 payable in 48 monthly installments beginning at the Effective Time.Notwithstanding the foregoing, no fees of any type shall be paid to such Person unless he or she shall have executed a Consulting Agreement.PRA shall cause each Person who executes a Consulting Agreement to be appointed to an advisory committee to be maintained by PICA substantially in accordance with PRA’s current practice during the term of such Person’s Consulting Agreement. 2.7PRA Board of Directors.PRA shall cause Jerry D. Brant, DPM to be elected as a director of PRA at or before the next annual meeting of the PRA stockholders occurring after the Effective Time for a minimum term of three (3) years.As a condition to such nomination, Dr. Brant shall consent in writing to being named as a director of PRA and shall provide to PRA such information relating to him as is required to be disclosed in PRA’s proxy statement under Regulation A promulgated by the Securities and Exchange Commission (“SEC”) and the Securities Exchange Act of 1934, as amended (“Exchange Act”).At such time as Dr. Brant no longer serves as a director of PRA, PRA shall cause its Nominating/Corporate Governance Committee to consider the inclusion of a podiatrist insured by PICA among the physician members nominated for election to PRA's Board of Directors. 2.8Insurance Operations.Each party hereto recognizes and acknowledges that the ongoing, independent operation and continuity of the podiatric and chiropractic insurance operations and related business activities of PICA and the PICA Subsidiaries following the completion of the transactions contemplated hereby is important to the other party hereto and PICA’s policyholders and PRA hereby agrees, subject to operating constraints and reasonable financial performance consistent with past practice, to continue to operate PICA and its Subsidiaries as a freestanding operation (including underwriting, claims and risk management operations) from its current offices in Franklin, Tennessee located at 3000 Meridian Road, 37067, and subject to Section 7.5 hereof, under its current management team with respect to podiatric and chiropractic related business activities conducted by PICA and PRA and their respective Subsidiaries.The chief executive officer of PICA will continue to direct the management of PICA subject to the direction of the chief executive officer of PRA and the Board of Directors of PICA. 2.9Policyholder Conversion Credits. (a)In accordance with and pursuant to the Plan of Conversion, PRA hereby agrees to cause PICA to declare dividends and distribute such declared dividends as premium credits to its Qualified Policyholders in amounts credited to such Qualified Policyholders in accordance with the Plan of Conversion and adjusted pursuant thereto (collectively, the “Conversion Credits”). (b)The Conversion Credits shall be allocated among the Qualified Policyholders entitled thereto in accordance with the Plan of Conversion.The Conversion Credits shall be payable as a credit against premium payments on PICA insurance policies that are renewed by Qualified Policyholders in accordance with the Plan of Conversion.If a Qualified Policyholder fails to renew its PICA insurance policy in the year in which the Conversion Credit is payable pursuant to the Plan of Conversion, such Qualified Policyholder shall not be entitled to be paid the Conversion Credit for such year. (c)PRA shall (i) pay to PICA, via wire transfer of immediately available funds, a portion of the Purchase Price in the amount of $15,000,000 to fund the crediting of the Conversion Credits to Qualified Policyholders pursuant to the Plan of Conversion and Section 2.9(a) hereof and (ii) cause PICA to deposit such amount in a segregated account established by PICA on or before the Closing Date to be held in trust by PICA, separate and apart from any other assets of PICA, for the sole purpose of funding the payment of the Conversion Credits as required by the Plan of Conversion and Section 2.9(a) (the “Credit Account”). (d)It is the intent of the parties hereto that all amounts held in trust in the Credit Account will qualify as admitted assets of PICA.Any interest earned on amounts held in trust in the Credit Account shall be transferred to the general account of PICA and such amounts shall be distributable to PRA in accordance with Applicable Law and following the approval of the Director, if required, on or after April1, 2013.No interest shall be accrued or payable to the Qualified Policyholders on the Conversion Credits.PICA shall not, and PRA shall cause PICA not to, declare, make or pay any dividend, distribution or other payment to its shareholders prior to April 1, 2013 that would require the approval of the Director or other Insurance Regulator under the Insurance Laws, regardless of whether such approval has been received. (e)It is the specific intent of the parties hereto that each Qualified Policyholder is and will be a third party beneficiary of this Agreement for the purposes of enforcing its rights to receive the Conversion Credits in the amounts credited to such Qualified Policyholder as set forth on the Distribution List, as adjusted in accordance with the Plan of Conversion. ARTICLE 3 CONVERSION PROCEDURES 3.1Conversion Agent.(a)As soon as practicable after the execution and delivery of this Agreement and, in any event, not less than five days prior to the mailing of the Information Statement to Eligible Members, PRA shall designate a bank to act as conversion agent (the “Conversion Agent”) acceptable to PICA, to act as paying agent in effecting the distribution of the Cash Consideration to Eligible Members and DR Former Members pursuant to this Agreement and the Plan of Conversion.PRA shall be solely responsible for and pay the charges and expenses of the Conversion Agent. 3.2Conversion Procedures. (a)Prior to the Effective Time, PICA shall deliver to the Conversion Agent and PRA a complete and correct copy of the Plan of Conversion as approved by the Director and the Eligible Members, and PICA shall deliver to the Conversion Agent the certificate(s) to be dated as of the date of the Effective Time for the Shares registered in the name of PRA. (b)Prior to the Effective Time, PRA shall deposit in trust with the Conversion Agent for the benefit of the Eligible Members and DR Former Members receiving cash pursuant to the Plan of Conversion, cash in the amount of the Cash Consideration (the "Conversion Fund"), for distribution to such Eligible Members and DR Former Members in accordance with this Agreement and the Plan of Conversion.The cash deposited with the Conversion Agent pursuant to this Section3.2(b) shall be held in cash and cash equivalents. (c)No less than thirty calendar days prior to the Closing Date, PICA shall provide to the Conversion Agent and PRA (i) a list setting forth the (A) names and addresses of each of the Eligible Members (including the Qualified Policyholders) and the DR Former Members, (B) amount of the cash payment that each of the Eligible Members (including the Qualified Policyholders) and the DR Former Members is entitled to receive under the Plan of Conversion, (C) amount of Conversion Credits credited to each Qualified Policyholder pursuant to the Plan of Conversion, which amounts are subject to adjustment in accordance with the Plan of Conversion (the “Distribution List”) and (ii) forms of the Consideration Notices. (d)On the Closing Date, the Conversion Agent shall deliver to PRA the certificates for the Shares.As promptly as practicable, but in no event more than ten (10) Business Days after the Closing Date, the Conversion Agent shall distribute to each Eligible Member (including the Qualified Policyholders) and DR Former Member (i) the cash in the Conversion Fund, in the form of a check for good funds, in the amount set forth on the Distribution List and required to be paid to (A) such Eligible Member (including such Qualified Policyholder) in exchange for such Member’s Membership Interest or (B) such DR Former Member, in each case, pursuant to the Plan of Conversion and (ii) a notice setting forth the method by which the amount of such cash, and with respect to each Qualified Policyholder the amount of Conversion Credits to be credited to such Qualified Policyholder and payable in 2010, was derived from such Eligible Member’s or DR Former Member’s allocation of the Purchase Price and, in the case of the Conversion Credits, when such Conversion Credits will be distributed (the “Consideration Notices”).Each Eligible Member (including each Qualified
